Citation Nr: 0422166	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  99-17 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals, abscess 
of the liver.

3.  Entitlement to an evaluation in excess of 20 percent for 
arthritis of the lumbar spine.  

4.  Entitlement to an evaluation in excess of 30 percent for 
a left (major) shoulder disorder.  

5.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disorder.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968.

In a March 2003 decision, the Board of Veterans' Appeals 
(Board) denied service connection for hepatitis C and for 
residuals of an abscess of the liver.  In that decision, the 
Board also denied an evaluation in excess of 20 percent for 
arthritis of the lumbar spine and denied an evaluation in 
excess of 10 percent for a left ankle disorder.  The Board 
also granted an increased evaluation of 30 percent for a left 
shoulder disorder.  The appellant then appealed the Board's 
January 2003 decision to the U.S. Court of Appeals for 
Veterans Claims (Court), pursuing all of the aforementioned 
claims.  

In February 2004, the General Counsel of the Department of 
Veterans Affairs (VA) and the veteran's representative filed 
a Joint Motion for Partial Remand, asking the Court to vacate 
the Board's decision with respect to all of the claims 
adjudicated therein, except for the portion of the decision 
granting a 30 percent evaluation for a left shoulder 
disorder.  With respect to that claim on appeal, the veteran 
pursues an evaluation in excess of 30 percent, since the 
decision of the Board granted an increase to only that level 
of disability.  Principally, the parties agreed that the case 
should be remanded to the Board in order to address due 
process concerns and for additional evidentiary development.  
Later in February 2004, the Court issued an Order granting 
the Joint Motion, vacating the decision as to all of the 
claims on appeal, except the grant of 30 percent for a left 
shoulder disability, and remanding the case to the Board.  

For the reasons discussed below, the matters on appeal are 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative at such time as further action is required.

REMAND

The February 2004 Joint Motion identified two primary bases 
upon which a remand is required in this case, in order to 
comply with VA's duty to notify and assist claimants.  The 
Joint Motion also addressed the Board's failure to provide 
adequate reasons and bases for the assignment of a 30 percent 
evaluation for a left shoulder disorder.  

The President signed into law in November 2000 the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096. This statute introduced several changes into the 
VA adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist claimants has been significantly expanded 
in the following areas.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  Second, VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  Third, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 
3.159(c).

The Joint Motion specifically identified two deficiencies in 
the Board's March 2003 decision, pertaining to the duty to 
notify and duty to assist the claimant.  First, it was agreed 
in the Joint Motion that the March 2003 Board decision did 
not present sufficient reasons and bases to support its 
conclusion that VA had provided adequate notice of the 
information and evidence necessary to substantiate the 
veteran's claims as provided under 38 U.S.C.A. § 5103(a).  
Second, VA did not properly satisfy the duty to notify the 
veteran of the allocations of the burden of obtaining 
necessary evidence under 38 U.S.C.§ 5103(a) as amended by the 
VCAA.  In this regard, the joint motion of February 2004 
cited the Court's determinations in Quartuccio and Charles, 
supra.

With respect to veteran's left shoulder disorder, the Joint 
Motion instructed the Board to re-examine the veteran's 
claim, taking account of the veteran's limitation of motion 
based upon considerations of pain as discussed in the case of 
DeLuca v. Brown, 8 Vet. App. 202, (1995).  The Joint Motion 
pointed out that the most recent VA examination report of 
February 1999 had reported that the veteran had painful 
motion on all movements of the left shoulder joint.  As just 
noted, a VA examination of the veteran's left shoulder has 
not been conducted for several years.  Furthermore, the 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, supra.  
Therefore, the Board believes that a VA examination is 
warranted in this case.  See 38 U.S.C.A. § 5103A (West 2002).

In light of the Joint Motion in this case, and the Order of 
the Court, the Board believes that it must remand this case 
for the following action:

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied, to include 38 
C.F.R. § 3.159 (2003) and all subsequent 
interpretive authority.  Specifically, the 
veteran should be notified of the 
information and evidence necessary to 
substantiate his claims as provided under 
38 U.S.C.A. § 5103 and of the allocations of 
the burden of obtaining necessary evidence 
under 38 U.S.C.§ 5103(a).

2.  The RO should ask the veteran to provide 
any additional evidence or information 
pertinent to any of his claimed conditions 
that has not already been associated with 
the file.  In this regard, he should 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers which have 
provided treatment for any of his 
conditions, records of which are not already 
on file.  After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the RO 
cannot obtain records identified by the 
veteran, a written notation to that effect 
should be placed in the file and if he has 
no additional evidence to offer, this fact 
should also be noted for the record.

3.  The veteran should be referred for an 
appropriate VA examination to determine the 
current severity of symptomatology of his 
left shoulder disorder.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and progression 
of relevant symptoms of the left shoulder.  
The examination should include any 
diagnostic testing that is deemed necessary 
for an accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.

In examining the left shoulder, the examiner 
should indicate the range of motion 
expressed in degrees, including the specific 
limitation of motion due to pain, and state 
the normal range of motion.  The examiner 
should set forth the extent of any 
functional loss present in the veteran's 
left shoulder due to weakened movement, 
excess fatigability, incoordination, or pain 
on use.  The examiner should also describe 
the level of left shoulder pain experienced 
by the veteran and state whether any pain 
claimed by him is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief of 
pain, functional restrictions from pain on 
motion, and the effect the service-connected 
left shoulder disability has upon the 
veteran's daily activities.  The degree of 
functional impairment or interference with 
daily activities, if any, by the service-
connected left shoulder disability should be 
described in adequate detail.  

Any additional impairment on use, or in 
connection with any flare-up, should be 
described in terms of the degree of 
additional functional loss.  The examiner 
should describe in adequate detail any 
indications of arthritis involving the left 
shoulder.  The conclusion of the examiner 
should reflect review of the claims folder, 
and the discussion of pertinent evidence.

4.  After completion of the above and any 
additional development which the RO may deem 
necessary, the RO should review the record, 
including any additional evidence and/or 
argument received for the record subsequent 
to the March 2003 Board decision, and 
furnish the appellant and his representative 
with an appropriate supplemental statement 
of the case, to include the provisions of 38 
C.F.R. § 3.159, and afford him an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.


Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


